Citation Nr: 1642781	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-33 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to August 1983.  

This case comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at a Travel Board hearing at the RO in July 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has identified additional VA and private treatment records that have not been obtained and associated with the claims file.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

At the hearing held in July 2016 the Veteran indicated that he received treatment for asthma following his discharge from the Army.  This treatment was by a private physician, Dr. S., in 1984 and 1985.  He also indicated that he received treatment a VA facility after 1985 with a Dr. H.  The AOJ did request records from Dr. S.; however, they were for 1995 and no records were located.  Records of the Veteran's VA treatment from 1985 forward have not been requested.  As these records have been identified and are relevant to the issue of service connection for asthma, VA must attempt to obtain them.  Therefore, a remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain additional information about whom and where he received treatment for his asthma following his discharge from active service in 1983.  In particular the Veteran should be requested to identify the practice where he received treatment from Dr. S. in 1984 and 1985.  He should also be requested to identify the VA facilities he has received treatment at since 1985.  Any necessary releases should be obtained.

2.  Make appropriate attempts to obtain any private treatment records identified and associate them with the Veteran's claims file. 

3.  Obtain all identified VA treatment records and associate them with the Veteran's claims file.  

4.  Thereafter, readjudicate the issue of entitlement to service connection for asthma.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




